Citation Nr: 1812120	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder arthritis.

2.  Entitlement to a rating in excess of 20 percent for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to January 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which continued 20 percent ratings, each, for left and right shoulder osteoarthritis.  In July 2017, the case was remanded for a hearing before the Board.  In January 2018, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  

[The July 2017 Board remand included an issue of service connection for a bilateral knee disability.  A November 2017 rating decision granted service connection for left and right knee disabilities, and those matters are no longer before the Board.]  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.

In April 2017 the Veteran was examined by VA to assess the severity of his orthopedic shoulder disabilities .  At the January 2018 Board hearing, he testified that both shoulder disabilities have worsened since that examination; he specifically reported pain, tenderness to touch, swelling, weakness, and crepitus.  In light of the allegation of worsening (which he is competent to observe), a contemporaneous examination to assess the severity of the disabilities is necessary.   

A supplemental statement of the case (SSOC) was not issued by the AOJ following the April 2017 VA examination; as further development is necessary and the case is being remanded anyway, the AOJ will have opportunity to correct the due process deficiency.  

At the hearing, the Veteran testified that he receives ongoing VA treatment for his shoulders.  [Notably, he reported that, since 1982, he has only received treatment for his shoulder disabilities at Brooklyn VA Medical Center (VAMC), and  denied undergoing physical therapy during the current appeal period.]  The most recent records of his VA treatment associated with his file are from October 2017.  Any updated VA treatment records may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete (updated to the present) clinical records of all VA evaluations and treatment the Veteran has received for his shoulders since October .

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current nature and severity of his left and right shoulder disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies of both shoulder joints in active motion, passive motion, weight-bearing, and non-weight-bearing) should be completed.  The examiner should comment on the frequency of any dislocations and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  All findings should be described in detail.  The examiner should comment on the impact that the Veteran's shoulder disabilities have on occupational functioning.  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

